IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

LERONNIE LEE WALTON,                NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D10-6776

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 14, 2017.

An appeal from the Circuit Court for Duval County.
Mark H. Mahon, Judge.

Andy Thomas, Public Defender, and Pamela D. Presnell, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Samuel A. Perrone, Assistant Attorney
General, Tallahassee, for Appellee.



           ON REMAND FROM THE FLORIDA SUPREME COURT


PER CURIAM.

      Pursuant to the mandate issued by our supreme court, we reverse and

remand for a new trial in accordance with Walton v. State, 208 So. 3d 60 (Fla.

2016).
   REVERSED and REMANDED.

B.L. THOMAS, C.J., WETHERELL and JAY, JJ., CONCUR.




                              2